Case 1:20-cv-01044-STA-tmp Document 61 Filed 12/23/20 Page 1 of 6   PageID 390



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION

                              )
RYANNE PARKER, individually   )
and on behalf of her minor    )
daughter, N.P.,               )
                              )
     Plaintiffs,              )
                              )
v.                            )          No. 20-cv-1044-STA-tmp
                              )
WEST CARROLL SCHOOL DISTRICT, )
                              )
     Defendant.               )
                              )

    ORDER DENYING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S COUNSEL
     TO SUBMIT WRITTEN TRANSCRIPT OF NOVEMBER 19, 2019 HEARING AND
       MOTION TO HAVE VIDEO RECORDING OF HEARING SUBMITTED AS AN
                                EXHIBIT



       Before the court are pro se Plaintiff Ryanne Parker’s Motion

to Compel Defendant’s Counsel to Submit Written Transcript of

November 19, 2019 Hearing as an Exhibit and Motion to Have Video

Recording of Hearing Submitted as an Exhibit, filed on November 25

and 30, 2020. (ECF Nos. 55-56.) 1 Defendant West Carroll School

District responded to both motions on December 14, 2020. (ECF Nos.

58-59.) For following reasons, Parker’s motions are DENIED.

                             I.    BACKGROUND



1
Pursuant to Administrative Order No. 2013-05, this case has been
referred to the United States magistrate judge for management and
for all pretrial matters for determination or report and
recommendation, as appropriate.
Case 1:20-cv-01044-STA-tmp Document 61 Filed 12/23/20 Page 2 of 6       PageID 391



      Pro se Plaintiff Ryanne Parker and Defendant West Carroll

School District (“West Carroll”) have been litigating the case

that is presently before the court since January 23, 2020. 2 (ECF

No. 3, at 8.) While the underlying facts behind this case are more

fully described in other orders by this court, the present dispute

centers around a single event that preceded the filing of this

lawsuit: a due process hearing in November 2019 hosted by West

Carroll. (ECF Nos. 55-56.) In particular, Parker is requesting

leave to submit a video recording of the hearing as evidence and

for   this   court   to   compel   West   Carroll   to    submit    a    written

transcript    of   the    same.   (ECF   Nos.   55-56.)   To   support     these

requests, Parker provided a copy of West Carroll’s “Section 504

and ADA Grievance Procedures,” which reads:

      Instead of a formal written transcript produced by a
      court reporter, the entire due process hearing will be
      video recorded. The school system shall provide a copy
      of the recording to the parent/guardian on request. . .
      . If a parent/guardian appeals the decision of the
      hearing officer to a court of competent jurisdiction,
      the school system shall prepare a written transcript of
      the hearing to be offered to the court as an exhibit.
(ECF No. 55, at 5.) According to Parker, the hearing contains “a

confession from an agent of the Defendants who stated that she did

not want [an extended school year] or any other services for NP,




2Parker  initially named Dana Carey, Tammy Davis, and Dexter
Williams as additional co-defendants. Parker’s claims against
Carey, Davis, and Williams were all dismissed for failure to state
a claim. (ECF Nos. 32, 40.)
                                    - 2 -
Case 1:20-cv-01044-STA-tmp Document 61 Filed 12/23/20 Page 3 of 6       PageID 392



plaintiff, because of her mother Ryanne Parker, plaintiff pro se.”

(ECF No. 56.)

        Discovery in this case is ongoing and Parker propounded a set

of interrogatories and requests for production on West Carroll

September 14, 2020. (ECF No. 46.) In West Carroll’s discovery

responses, it provided “video footage of a meeting with Plaintiff

in November 2019.” (ECF No. 58.) According to West Carroll, none

of     these   discovery   requests   directly    pertained   to    a    written

transcript of the November 2019 hearing. (ECF No. 58.)

                               II.     ANALYSIS

        Parker’s first motion seeks leave for her to submit as an

exhibit a video recording of the November 2019 hearing and her

second motion requests for this court to compel West Carroll to

submit a written transcript of the hearing as an exhibit. According

to Parker, the hearing “is an important part of factual evidence

that includes the testimony of agents from the West Carroll Special

School District” and West Carroll was obligated by its own rules

to prepare a written transcript of the hearing for the court. 3 This


3The undersigned notes that Parker does not appear to be in
possession of a written transcript of the November 2019 hearing
and does not appear to have requested that West Carroll produce a
copy of the transcript in discovery. Because Parker’s motion for
this court to compel West Carroll to submit the transcript as an
exhibit is premature, the undersigned need not reach West Carroll’s
remaining arguments that the written transcript is not a proper
target of discovery. The court will address this issue should
Parker request West Carroll to produce the transcript and
subsequently file a motion to compel discovery.
                                      - 3 -
Case 1:20-cv-01044-STA-tmp Document 61 Filed 12/23/20 Page 4 of 6   PageID 393



case is not at a stage where the court can receive evidence. See,

e.g., Patrick v. Petroff, No. 1:16-cv-00945-AWI-MJS (PC), 2016 WL

7159243, at *8 (E.D. Cal. Dec. 8, 2016) (“At the pleading stage,

the Court must accept Plaintiff's allegations as true. Plaintiff

is not required to submit evidence in support of his contentions.

Parties may not file evidence with the Court until the course of

litigation brings the evidence into question (for example, on a

motion for summary judgment, at trial, or when requested by the

Court).”); Jameson v. Bailey, No. CIV S–10–0124 KJM EFB PS, 2011

WL 837115, at *3 (E.D. Cal. Mar. 9, 2011) (“As this case is still

in the pretrial stage, plaintiff may not enter documents into

evidence at this time.”); McCreary v. Malone, No. 3:10–cv–00126–

RCJ–VPC, 2010 WL 5464177, at *4 (D. Nev. Dec. 28, 2010) (“The

presentation of evidence is appropriate during litigation, such as

summary judgment or at trial, but not at the pleading stage.”);

Clemons v. Pastor, No. C10–5235 RJBKLS, 2010 WL 3033786, at *1

(W.D. Wash. July 29, 2010) (“Plaintiff seeks to submit unidentified

and unspecified evidence to be retained in the court's possession.

There are presently no pending motions. The court does not retain

evidence on behalf of the parties.”). Should this case reach trial

or be subject to a motion for summary judgment, Parker may seek to

enter evidence of the hearing at that time. 4


4Additionally, Parker’s motions do not comply with Local Rule
7.2(a)(1)(B), which states:
                                   - 4 -
Case 1:20-cv-01044-STA-tmp Document 61 Filed 12/23/20 Page 5 of 6   PageID 394



                             III. CONCLUSION

      For the reasons above, Parker’s Motion to Compel Defendant’s

Counsel to Submit Written Transcript of November 19, 2019 Hearing

as an Exhibit and Motion to Have Video Recording of Hearing

Submitted as an Exhibit are DENIED without prejudice.

      IT IS SO ORDERED.

                             s/ Tu M. Pham__________________________
                             TU M. PHAM
                             Chief United States Magistrate Judge




      All motions, including discovery motions but not
      including motions pursuant to Fed. R. Civ. P. 12, 56, 59
      and 60[,] shall be accompanied by a certificate of
      counsel or the parties proceeding pro se affirming that,
      after   consultation   between  the   parties   to   the
      controversy, they are unable to reach an accord as to
      all issues or that all other parties are in agreement
      with the action requested by the motion. Failure to
      attach an accompanying certificate of consultation may
      be deemed good grounds for denying the motion.

L.R. 7.2(b)(2). As a pro se litigant, Parker is still bound by
both the Federal Rules of Civil Procedure and the local rules. See
Wallace v. Brown, No. 2:17-cv-02269, 2020 WL 4228310, at *3 (W.D.
Tenn. July 23, 2020) (citing Wells v. Brown, 891 F.2d 591, 594
(6th Cir. 1989)). While “district courts may liberally construe
the federal and local rules for pro se litigants, even pro se
litigants are obligated to follow these rules.” Greer v. Home
Realty Co. of Memphis Inc., No. 2:07-cv-2639, 2010 WL 6512339, at
*2 (W.D. Tenn. July 12, 2010) (quoting Whitfield v. Snyder, 263 F.
App’x 518, 521 (7th Cir. 2008)). Here, Parker did not attempt to
confer with West Carroll about the motions before filing them and,
consequently, did not certify that she complied with the rules in
either motion. Before filing any future motions, Parker “must
become familiar with, and follow, the Federal Rules of Civil
Procedure and the Local Rules” in order to avoid having her motions
denied for being procedurally improper. Id.

                                   - 5 -
Case 1:20-cv-01044-STA-tmp Document 61 Filed 12/23/20 Page 6 of 6   PageID 395



                             December 23, 2020______________________
                             Date




                                   - 6 -
